DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered.
Applicant’s arguments, starting on page 9, with respect to the 35 U.S.C. 103 rejection of claims 1-8, 14-15, and 17 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Eshraghian in view of Inoue do not disclose all the features of the instance claim because Eshraghian only discloses latching a single bit for each MCAM block that receives a search term which is different from the instant claim which recites latching one or more address-matched output signals generated on a set of output signal lines which applicant claims requires accommodating more than a single bit. The examiner respectfully disagrees. The claim language recites “one or more address-matched output signals”, and thus includes the case of a single address-matched output signal, which is taught by Eshraghian in paragraph 41. Eshraghian further teaches in paragraph 86 that there is a line for each MCAM block, which corresponds to the language “on a set of output signal lines” in the instant claim. Thus, Eshraghian does teach this feature of the instant claim.
Regarding claim 1, applicant also argues that Eshraghian in view of Inoue do not disclose all the features of the instance claim because Eshraghian does not disclose “generating a single address-matched output signal from the latched data” nor “inputting the single address-matched output signal to a set of downstream port lines of the network router device”. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These features are not taught by Eshraghian nor were they cited as solely being taught by Eshraghian in the previous action, but these features are disclosed by Eshraghian in view of paragraph 11 and 152 of Inoue as detailed further in this action. Thus, Eshraghian in view of Inoue do teach all the features of the instant claim.
Regarding claim 4, applicant argues that Eshraghian in view of Inoue do not disclose all the features of the instance claim because Eshraghian does not disclose latching the single address-matched output signal. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eshraghian does not teach the generation of a single-address matched output signal, but this feature is taught by Inoue in paragraph 11 and would be obvious to combine with Eshraghian as explained further in this action. Further applying this single-address matched output signal with the teachings of paragraph 41 and 86 of Eshraghian would result in the single address-matched output signal being latched as recited in the instant claim. Thus, Eshraghian in view of Inoue do teach all the features of the instant claim.
Regarding claim 14, applicant argues that Eshraghian in view of Inoue do not disclose all the features of the instance claim because Eshraghian does not disclose latching multiple default voltage outputs, and does not disclose selecting a single matched output from the latched data. The examiner respectfully disagrees. Firstly, Eshraghian does teach latching multiple default voltage outputs in paragraph 86. As noted in the previous action, Eshraghian teaches in Fig. 11, 14, and 15 that the default voltage applied to the match line will remain based on how the memristor is set. Thus, the latching in paragraph 86 could reasonably be interpreted by one of ordinary skill in the art as latching multiple default voltage outputs as recited in the instant claim. Secondly, in relation to the feature selecting a single matched output from the latched data, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eshraghian does not teach selecting Inoue in paragraph 11 and would be obvious to combine with Eshraghian as explained further in this action. Thus, Eshraghian in view of Inoue do teach all the features of the instant claim.
The examiner notes that in light of amendment, claim 16 has been indicated as containing allowable subject matter.
Applicant’s arguments, starting on page 9, with respect to the 35 U.S.C. 103 rejection of claims 9-10 and 18 have been fully considered but they are not persuasive. Applicant’s argues that Gazit does not cure the deficiencies of Eshraghian in view of Inoue in regards to parent claims 1 and 14, but as applicant respectfully disagrees with applicant’s arguments regarding the deficiencies of Eshraghian in view of Inoue in regards to parent claims 1 and 14, these arguments are similarly respectfully disagreed with.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshraghian (US 20130054886 A1) in view of Inoue (US 20030179623 A1).
Regarding claim 1, Eshragian discloses:
([para 0080]: “The header of a TCP/IP packet that is passing through the internet contains the address of the destination node or computer. This header is decoded by the router and the appropriate port chosen for delivering the packet on toward its destination.”)
“entering the network address onto a set of input signal lines of the network router device;” ([para 0041]: “The search term, in this case the binary number "01101", is latched into the search bus and compared to each of the four registers, labeled "0" through "3".”)
“generating one or more address-matched output signals on a set of output signal lines in response to the network address matching one or more bit pattern addresses stored at the set of output signal lines;” ([para 0041]: “Register 1 contains a match to the search term resulting in an encoder output of "01" (the binary representation of register "1").”)
“latching the one or more address-matched output signals prior to generating the signal address-matched output signal…” ([para 0086]: “If a given search term is found within an MCAM block, its output register is latched with a binary logical `true` result, otherwise a logical `false` is latched.”)
“…inputting the single address-matched output signal to a … downstream port lines of the network router device in response to entering the network address;” ([para 0041]: “The encoded address is passed to a RAM which contains the output parameters. ” Also see Fig. 2.)
Eshragian does not explicitly disclose “generating a single address-matched output signal from the latched data” nor that the output is in the form of a set of downstream port lines.
However, Inoue discloses the missing features:
 “generating a single address-matched output signal from the latched data” ([para 0011]: “When there are plurality of search results of the TCAM 1701, the priority encoder 1702 supplies an entry having a lowest number to the action memory 1703 as an entry having high priority. With respect to the entry input from the priority encoder 1702, the action memory 1703 searches out an action to be subsequently conducted. As a result, the next router is specified and a packet is transferred.”) 
Eshragian and Inoue, to modify the output lines as disclosed by Eshragian, to select a single output line as disclosed by Inoue. The motivation for allowing multiple output lines and selecting from one of them is that it allows the implementation of priority, thereby improving system efficiency. Therefore, it would have been obvious to combine Eshragian with Inoue to obtain the invention as specified in the instant claim.
that the output is in the form of a set of downstream port lines ([para 0152]: “An output of the pipeline register 1503 is directly used as a word line WL of an action memory 1504 formed of a dynamic RAM (DRAM). By doing so, an action of a hit entry is automatically amplified by a sense amplifier 1505, and a desired output is obtained.” Also see Figure 14.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshraghian and Inoue, to modify the output as disclosed by Eshraghian, to be on a set of lines as disclosed by Inoue. The motivation for outputting on a set of lines is that it allows the output to be responded to quicker as compared to having to interpret some sort of serial output, thereby increasing system speed and performance. Therefore, it would have been obvious to combine Eshraghian with Inoue to obtain the invention as specified in the instant claim.
Regarding claim 2, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses:
“measuring output signals of the set of downstream port lines in response to inputting the single address-matched output signal to the set of downstream port lines;” ([para 0041]: “The encoded binary value "01" is decoded in the RAM and this points to memory address decimal "1".”)
“identifying a downstream port line of the set of downstream port lines that is associated with the network address from measured output signals of the set of downstream port lines; and” ([para 0041]: “The data contained in memory address decimal "1" is "Port B" which appears on the output.”)
“transmitting the data packet on a downstream port associated with the downstream port line.” ([para 0041]: “If this were a four port router and the address of the TCP/IP header packet was "01101" then the router would send the data contained in said packet to port B.”)
Regarding claim 3, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses “receiving a second data packet comprising a second network address at the input interface of the network router device, and entering the second network address onto the set of input signal lines concurrent with or subsequent to the latching the one or more address-matched output signals.” ([para 0086]: “As successive search terms are pipelined into the MCAM `search` register (or onto the Search Bus) the plurality of output registers are latched into a shift register.”)
Regarding claim 4, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses “latching the single address-matched output signal prior to inputting the single address-matched output signal to the set of downstream port lines; generating one or more second address-matched output signals on the set of output signal lines in response to the second network address matching one or more of the bit pattern addresses stored at the respective output signal lines; and latching the one or more second address-matched output signals.” ([para 0041]: “Register 1 contains a match to the search term resulting in an encoder output of "01" (the binary representation of register "1").” ; [para 0086]: “If a given search term is found within an MCAM block, it's output register is latched with a binary logical `true` result, otherwise a logical `false` is latched. As successive search terms are pipelined into the MCAM `search` register (or onto the Search Bus) the plurality of output registers are latched into a shift register.”)
Regarding claim 5, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses “receiving a third data packet comprising a third network address at the input interface of the network router device; and entering the third network address onto the set of input signal lines concurrent with or subsequent to the latching the single address-matched output signal and the latching the one or more second address-matched output signals.” ([para 0086]: “If a given search term is found within an MCAM block, it's output register is latched with a binary logical `true` result, otherwise a logical `false` is latched. As successive search terms are pipelined into the MCAM `search` register (or onto the Search Bus) the plurality of output registers are latched into a shift register.”)
Regarding claim 6, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian does not explicitly disclose “wherein generating the single address-matched output signal from latched data further comprises employing a priority encoding to select no more than one of the one or more address-matched output signals as the single address-matched output signal based on the priority encoding”.
However, Inoue discloses the missing feature “wherein generating the single address-matched output signal from the one or more address-matched output signals further comprises employing a priority encoding to select no more than one of the one or more address-matched output signals as the single address-matched output signal based on the priority encoding” ([para 0011]: “When there are plurality of search results of the TCAM 1701, the priority encoder 1702 supplies an entry having a lowest number to the action memory 1703 as an entry having high priority. With respect to the entry input from the priority encoder 1702, the action memory 1703 searches out an action to be subsequently conducted. As a result, the next router is specified and a packet is transferred.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshragian and Inoue, to modify the output lines as disclosed by Eshragian, to utilize a priority encoder as disclosed by Inoue. The motivation for utilizing a priority encoder is that it allows packets to be transmitted taking into account priority, thereby improving system efficiency. Therefore, it would have been obvious to combine Eshragian with Inoue to obtain the invention as specified in the instant claim.
Regarding claim 7, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses:
“inputting the single address-matched output signal to a … forward address lines of the network router device in response to entering the network address; and” ([para 0041]: “The encoded address is passed to a RAM which contains the output parameters. ” Also see Fig. 2.)
“measuring second output signals of the … forward address lines in response to inputting the single address-matched output signal to the set of forward address lines and identifying a forwarding address that is associated with the network address from measured second output signals of the … forward address lines.” ([para 0041]: “The encoded binary value "01" is decoded in the RAM and this points to memory address decimal "1".”)
Eshraghian does not explicitly disclose that the output is in the form of a set of forward address lines.
However, Inoue discloses the missing feature that the output is in the form of a set of downstream port lines ([para 0152]: “An output of the pipeline register 1503 is directly used as a word line WL of an action memory 1504 formed of a dynamic RAM (DRAM). By doing so, an action of a hit entry is automatically amplified by a sense amplifier 1505, and a desired output is obtained.” Also see Figure 14.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshraghian and Inoue, to modify the output as disclosed by Eshraghian, to be on a set of lines as disclosed by Inoue. The motivation for outputting on a set of lines is that it allows the output to be responded to quicker as compared to having to interpret some sort of serial output, thereby increasing system speed and performance. Therefore, it would have been obvious to combine Eshraghian with Inoue to obtain the invention as specified in the instant claim.
Regarding claim 8, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses “wherein transmitting the data packet on the downstream port further comprises transmitting the data packet according to the identified forwarding address associated with the network address.” ([para 0041]: “The data contained in memory address decimal "1" is "Port B" which appears on the output. If this were a four port router and the address of the TCP/IP header packet was "01101" then the router would send the data contained in said packet to port B.”)
Regarding claim 14, Eshragian discloses:
“A network router device, comprising: an address-matching circuit comprising a plurality of input lines including an input line and a plurality of output lines including an output line,” ([para 0045]: “Usually the input to the system is the search word being broadcast onto the SEARCH LINES or SEARCH BUS to the table of stored data.” ; [para 0063]: “There are number of approaches in the design of a basic MACM element or cell such as NOR-based match line, NAND-based match line, etc.” Note the search lines and match lines in Fig. 16.)
“wherein each intersection of the plurality of input lines with the output line comprises a non-volatile memory circuit of a group of non-volatile memory circuits,” ([para 0051]: “The Memristor behaves as a switch, comparable in some respects to a MOS transistor. However, unlike the transistor, the Memristor is a two-terminal device (see FIG. 4) rather than a three-terminal device and does not require power to retain its data state. The significant difference between the two devices is that a transistor stores data by electronic charge while the Memristor stores data through resistance state. Only ionic charge can change the resistance of Memristor and such resistance change is non-volatile.” Note the MCAM cells in Fig. 16.)
“and wherein the group of non-volatile memory circuits is reversibly programmable to store a pattern of bits that match a plurality of network addresses,” ([para 0065]: “The waveform in FIG. 9 shows the circuit parameters required to write a low resistance or logical "1" state to the Memristor cell. If the data to be stored is a logical "1" or "high", the Memristor receives a positive bias that charges the Memristor and results in an "ON" state or logical "1". To write a high resistance to the Memristor cell, FIG. 10 shows that a reverse bias is applied to the Memristor cell, programming it to logic "0" or "low".” ; [para 0080]: “The header of a TCP/IP packet that is passing through the internet contains the address of the destination node or computer. This header is decoded by the router and the appropriate port chosen for delivering the packet on toward its destination.”)
“and wherein the output line is configured to provide a default voltage in response to input by the network router device of a network address of the plurality of network addresses on the plurality of input lines;” (Note that in Fig. 11, 14, and 15 that the default voltage applied to the match line will remain based on how the memristor is set.)
 “a pipeline circuit configured to latch the multiple default voltage outputs in response to the input of the network address on the plurality of input lines and generate latched data representing the multiple default voltages…” ([para 0086]: “If a given search term is found within an MCAM block, it's output register is latched with a binary logical `true` result, otherwise a logical `false` is latched. As successive search terms are pipelined into the MCAM `search` register (or onto the Search Bus) the plurality of output registers are latched into a shift register… A sequence of search terms are sequentially fed into the search term register and clocked through the system. On each clock cycle, a search term is compared to the MCAM block (or document) and if a match is found in that block, a logical "true" is latched onto the output to the single bit "match register".”)
 “…a port-mapping circuit configured to identify a downstream port mapped to the single matched output;” ([para 0041]: “The encoded address is passed to a RAM which contains the output parameters. The encoded binary value "01" is decoded in the RAM and this points to memory address decimal "1".”)
“wherein the network router device transmits a received data packet addressed to the network address on the downstream port in response to the port-mapping circuit identifying the downstream port.” ([para 0041]: “The data contained in memory address decimal "1" is "Port B" which appears on the output. If this were a four port router and the address of the TCP/IP header packet was "01101" then the router would send the data contained in said packet to port B.”)
Eshragian does not explicitly disclose “a priority encoder configured to receive the latched data from the pipeline circuit and select a single matched output among the multiple default voltage outputs from the latched data in response to input of the one of the plurality of network addresses”.
However, Inoue discloses the missing feature “a priority encoder configured to receive the latched data from the pipeline circuit and select a single matched output among the multiple default voltage outputs from the latched data in response to input of the one of the plurality of network addresses” ([para 0011]: “When there are plurality of search results of the TCAM 1701, the priority encoder 1702 supplies an entry having a lowest number to the action memory 1703 as an entry having high priority. With respect to the entry input from the priority encoder 1702, the action memory 1703 searches out an action to be subsequently conducted. As a result, the next router is specified and a packet is transferred.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshragian and Inoue, to modify the output lines as disclosed by Eshragian, to utilize a priority encoder as disclosed by Inoue. The motivation for utilizing a priority encoder is that it allows packets to be transmitted taking into account priority, thereby improving system efficiency. Therefore, it would have been obvious to combine Eshragian with Inoue 
Regarding claim 15, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses:
“store an association of forwarding addresses with at least a subset of the plurality of network addresses,” ([para 0041]: “The encoded address is passed to a RAM which contains the output parameters. ” Also see Fig. 2.)
“determine whether a forwarding address of the forwarding addresses is associated with the single matched output; and” ([para 0041]: “The encoded binary value "01" is decoded in the RAM and this points to memory address decimal "1". The data contained in memory address decimal "1" is "Port B" which appears on the output.”)
“output the forwarding address to facilitate transmission of the received data packet on the downstream port according to the forwarding address in response to determining the forwarding address is associated with the single matched output.” ([para 0041]: “If this were a four port router and the address of the TCP/IP header packet was "01101" then the router would send the data contained in said packet to port B.”)
Regarding claim 17, Eshragian in view of Inoue discloses all the features of the parent claim. 
Eshragian further discloses “further comprising a pipeline circuit configured to latch the single matched output identified …, and to provide the single matched output to the port-mapping circuit in response to a clock signal.” ([para 0086]: “If a given search term is found within an MCAM block, it's output register is latched with a binary logical `true` result, otherwise a logical `false` is latched. As successive search terms are pipelined into the MCAM `search` register (or onto the Search Bus) the plurality of output registers are latched into a shift register… A sequence of search terms are sequentially fed into the search term register and clocked through the system. On each clock cycle, a search term is compared to the MCAM block (or document) and if a match is found in that block, a logical "true" is latched onto the output to the single bit "match register".”)
Eshragian does not explicitly disclose “the priority encoder”.
However, Inoue discloses the missing feature “the priority encoder” ([para 0011]: “When there are plurality of search results of the TCAM 1701, the priority encoder 1702 supplies an entry having a lowest number to the action memory 1703 as an entry having high priority. With respect to the entry input from the priority encoder 1702, the action memory 1703 searches out an action to be subsequently conducted. As a result, the next router is specified and a packet is transferred.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshragian and Inoue, to modify the output lines as disclosed by Eshragian, to utilize a priority encoder as disclosed by Inoue. The motivation for utilizing a priority encoder is that it allows packets to be transmitted taking into account priority, thereby improving system efficiency. Therefore, it would have been obvious to combine Eshragian with Inoue to obtain the invention as specified in the instant claim.

Claims 9-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshraghian (US 20130054886 A1) in view of Inoue (US 20030179623 A1) and further in view of Gazit (US 9306851 B1).
Regarding claim 9, Eshragian in view of Inoue discloses all the features of the parent claim.
Eshragian in view of Inoue does not explicitly disclose “further comprising receiving an address program instruction in conjunction with a new bit pattern address and a new priority encoding for the bit pattern address and one or more bit pattern addresses stored at the output signal lines”. 
However, Gazit discloses the missing feature “further comprising receiving an address program instruction in conjunction with a new bit pattern address and a new priority encoding for the bit pattern address and one or more bit pattern addresses stored at the output signal lines” ([col 8]: “A rule including ternary bits (0, 1, & X) is received at 350.” ; [col 4]: “Key information 160 extracted from the packet information, such as network addresses or portions thereof, port numbers, other header and trailer information, or combinations thereof, can be sent to the network search engine 140, which stores rules associated with such key information.” ; [col 14, ln 21]: “For example, records that have the highest index in the data RAM can be those with highest priority, and so multiple matches can be resolved by priority in placement.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshraghian in view of Inoue and Gazit, to program the CAM as Eshraghian based on a received address program instruction as disclosed by Gazit. The motivation for programming the CAM based on a received network address is that it allows the CAM to be modified with increased flexibility, thereby allowing it to more rapidly respond to changes, thereby enhancing system performance. Therefore, it would have been obvious to combine Eshraghian in view of Inoue with Gazit to obtain the invention as specified in the instant claim.
Regarding claim 10, Eshragian in view of Inoue and Gazit discloses all the features of the parent claim.
Eshragian in view of Inoue does not explicitly disclose “identifying a blank output line of the network router device available for storing bit patterns; updating a priority encoding of the network router device with the new priority encoding; and at least one of: writing the new bit pattern address to the identified blank output line; or shifting a subset of the one or more bit pattern addresses among the output signal lines to encompass the blank output line, and writing the new bit pattern address to a newly available output signal line resulting from shifting the subset of the one or more bit pattern address to encompass the blank output line”. 
However, Gazit discloses the missing features:
“identifying a blank output line of the network router device available for storing bit patterns;” ([col 8]: “A check is made at 355 that memory space is available for the rule based on the ternary bits present in the rule.”)
“updating a priority encoding of the network router device with the new priority encoding; and at least one of: writing the new bit pattern address to the identified blank output line; or shifting a subset of the one or more bit pattern addresses among the output signal lines to encompass the blank output line, and writing the new bit pattern address to a newly available output signal line resulting from shifting the subset of the one or more bit pattern address to encompass the blank output line.” ([col 8]: “Either the original rule or the two or more rules resulting from the split at 360, can then be encoded at 365 into binary bits (0 & 1) based on one or more target memory locations for the rule(s)… The encoded rule(s) can then be stored into the target memory location(s) at 370.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshraghian in view of Inoue and Gazit, to program the CAM as Eshraghian based on a received address program instruction as disclosed by Gazit. The motivation for programming the CAM based on a received network address is that it allows the CAM to be modified with increased flexibility, thereby allowing it to more rapidly respond to changes, thereby enhancing system performance. Therefore, it would have been obvious to combine Eshraghian in view of Inoue with Gazit to obtain the invention as specified in the instant claim.
Regarding claim 18, Eshragian in view of Inoue discloses all the features of the parent claim.
Eshragian in view of Inoue does not explicitly disclose “further comprising a second group of non-volatile memory circuits connected at respective intersections of the plurality of input lines and a second output line, wherein the second group of non-volatile memory circuits is unprogrammed and facilitates storage of a new pattern of bits associated with a new network address that is not among the plurality of network addresses”.
However, Gazit discloses the missing features:
“further comprising a second group of non-volatile memory circuits connected at respective intersections of the plurality of input lines and a second output line, wherein the second group of non-volatile memory circuits is unprogrammed and facilitates storage of a new pattern of bits associated with a new network address that is not among the plurality of network addresses” ([col 8]: “A check is made at 355 that memory space is available for the rule based on the ternary bits present in the rule.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Eshraghian in view of Inoue and Gazit, to program the CAM as disclosed by Eshraghian based on a received address program instruction as disclosed by Gazit. The motivation for programming the CAM based on a received network address is that it allows the CAM to be modified with increased flexibility, thereby allowing it to more rapidly respond to changes, thereby enhancing system performance. Therefore, it would have been obvious to combine Eshraghian in view of Inoue with Gazit to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 11-13, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, of the closest prior arts Eshraghian (US 20130054886 A1) in view of Inoue (US 20030179623 A1) and Gazit (US 9306851 B1) discloses all the features of the parent claim as disclosed above. Gazit further discloses in column 8 updating bit parent address programming as in the instant claim. However, Eshraghian, Inoue, nor Gazit disclose the programming of an alternate address matching array and shifting data packet processing to the alternate address matching array. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 11 obvious, over any of the prior art of record, alone or in combination. 
Regarding claim 12, of the closest prior arts Eshraghian in view of Inoue discloses all the features of the parent claim as disclosed above. Eshraghian further discloses in paragraph 41 entering a network address and obtaining an address matched output signal that is input into a downstream port line. However, Eshraghian does not disclose that multiple matched address signals are generated and single matched address signal is generated from them, that the output signal is output into a set of downstream port lines, nor that the address is being entered onto a second set of signal lines into a second address matching array. Inoue discloses generation of a single matched address signal from multiple address signals in paragraph 11 and discloses a set of downstream port lines in paragraph 152.  However, Inoue also does not disclose that the address is being entered onto a second set of signal lines into a second address matching array. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 12 obvious, over any of the prior art of record, alone or in combination. Claims 13 depend on claim 12 and is deemed to contain allowable subject matter based on their dependence to claim 12.
Regarding claim 16, of the closest prior arts Eshraghian in view of Inoue discloses all the features of the parent claim as disclosed above. However, Eshraghian nor Inoue disclose that the plurality of input lines are configured to concurrently receive a second network address in response to a 
Regarding claim 19, of the closest prior arts Eshraghian in view of Inoue discloses all the features of the parent claim as disclosed above. However, Eshraghian nor Inoue disclose the usage of a second address matching circuit containing a duplicate of the pattern of bits. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 19 obvious, over any of the prior art of record, alone or in combination. Claim 20 similarly contains the feature of the usage of a second address matching circuit containing a duplicate of the pattern of bits and is deemed to contain allowable subject matter for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412